Case 2:19-cv-11944-PDB-APP ECF No. 10, PageID.36 Filed 09/30/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

KARRI STIER                                 )
                                            )
                   Plaintiff,               )
            v.                              ) Civil Action No. 2:19-11944-PDB
                                            ) APP
                                            )
HEALTHCARE REVENUE                          )
RECOVERY GROUP, LLC                         )
                                            )
                   Defendant.               )


                   PROPOSED JOINT DISCOVERY PLAN

      In accordance with the Court’s Notice to Appear for a Scheduling

Conference (Doc. 9), Plaintiff and Defendant Healthcare Revenue Recovery

Group, LLC, submit this Proposed Joint Discovery Plan.

      1.    Case Summary & Principal Issues:

      Plaintiff:

      Plaintiff brings this action for damages against Defendant Healthcare

Revenue Recovery Group, LLC (“HRRG”) for violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereafter the “FDCPA”) and

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §§ 227, et seq.

Specifically, Defendant engaged in unfair practices, including but not limited to,

repeatedly making autodialed calls to Plaintiff and using pre-recorded voice
Case 2:19-cv-11944-PDB-APP ECF No. 10, PageID.37 Filed 09/30/19 Page 2 of 4




messages in direct violation of the TCPA and continued to call Plaintiff after being

told to cease and desist in violation of the FDCPA.

      With respect to damages, Plaintiff claims statutory and treble damages under

the TCPA and statutory damages and attorney’s fees under the FDCPA.

      HRRG:

      Defendant denies Plaintiff’s claims that it violated the FDCPA and/or the

TCPA. Defendant has asserted that is has complied in good faith with the FDCPA

and/or the TCPA and that any violation, which is expressly denied, would have

been the result of the bona fide error defense under 15 U.S.C. § 1692k(c).

Moreover, Defendant asserts that Plaintiff expressly consented to any contact by

Defendant by providing her telephone number and agreeing to receive calls from

Defendant, among other defenses expressed in Defendant’s Answer and

Affirmative Defenses.

      2.    Jurisdiction:

      The basis for the Court’s subject matter jurisdiction is: (1) a federal claim

brought under the federal Fair Debt Collection Practices Act, 15 U.S.C. §

1692k(d); (2) a federal claim brought under the federal Telephone Consumer

Protection Act, 47 U.S.C. §§, et seq.; and (3) the federal jurisdiction statute, 28

U.S.C. §§ 1331 and 1337.




                                         2
Case 2:19-cv-11944-PDB-APP ECF No. 10, PageID.38 Filed 09/30/19 Page 3 of 4




      3.     Relationship to Other Cases:

      The parties currently are not aware of any related cases.

      4.     Time Necessary for Discovery Process:

      Nine months from the date for filing the complaint which is March 27, 2020.

      5.     Amendments to Pleadings, Additional Parties, Third-Party
             Complaints, Expert Testimony, etc.:

      The parties will file any amendments or joinders within 30 days of the case

scheduling order.

      6.     Anticipated Motion Practice:

      Plaintiff: At this time, Plaintiff does not anticipate filing any motions.

      HRRG: At this time, Defendant does not anticipate filing any motions, other

than dispositive motions at the close of discovery. Defendant reserves the right to

bring any motions as warranted as discovery progresses.

      7.     Use of Case Evaluation:

      The parties do not wish to use Case Evaluation at this time. The parties will

consider a settlement conference before a magistrate judge at a later date.

      8.     Case Management Scheduling Order

             (a)    Rule 26(a)(1) Initial Disclosures due: November 8, 2019.

             (b)    Witness Lists Exchanged By: January 27, 2020.

             (c)    Fact Discovery Cutoff: March 27, 2020.

             (d)    Expert Disclosures (Proponent): January 27, 2020.


                                          3
Case 2:19-cv-11944-PDB-APP ECF No. 10, PageID.39 Filed 09/30/19 Page 4 of 4




             (e)    Expert Disclosures (Rebuttal): February 26, 2020.

             (f)    Expert Discovery Cutoff: May 11, 2020.

             (g)    Motions Challenging Experts filed by: May 11, 2020.

             (h)    Dispositive Motions filed by: May 11, 2020.

             (i)    Motions In Limine (non-expert related): July 30, 2020.

             (j)    Final Pretrial Order Due: September 14, 2020.

             (k)    Final Pretrial Conference: September 28, 2020.

             (l)    Trial Date: October 27, 2020.

             (m)    Jury or Bench Trial: Jury Trial



/s/ Geoffrey H. Baskerville                   /s/ Ashley F. Eckerly
Geoffrey H. Baskerville                       Ashley F. Eckerly
FRANCIS & MAILMAN, P.C.                       GORDON & REES, LLP
1600 Market Street, Suite 2510                One North Franklin Street, Suite 800
Philadelphia, PA 19103                        Chicago, IL 60606
Telephone: (215) 735-8600                     Telephone: (312) 565-1400
gbaskerville@consumerlawfirm.com              aeckerly@grsm.com

Attorney for Plaintiff Karri Stier            Attorney for Defendant
                                              Healthcare Revenue Recovery Group,
                                              LLC

Dated: September 30, 2019




                                          4
